Case: 09-41087     Document: 00511188663          Page: 1    Date Filed: 07/29/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 29, 2010
                                     No. 09-41087
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MICHAEL W. JEWELL,

                                                   Plaintiff–Appellant,

v.

OLIVER J. BELL; BRAD LIVINGSTON; RISSIE OWENS,

                                                   Defendants–Appellees.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:09-CV-181


Before GARZA, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        In a pro se 42 U.S.C. § 1983 complaint Michael W. Jewell, Texas prisoner
# 212516, sued Oliver J. Bell, Chairman of the Texas Department of Criminal
Justice (TDCJ); Brad Livingston, Executive Director of the TDCJ; and Rissie
Owens, Presiding Officer of the Texas Board of Pardons and Paroles. Upon the
motion of the defendants, the district court dismissed the complaint for failure
to state a claim upon which relief may be granted under F ED. R. C IV. P. 12(b)(6).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41087     Document: 00511188663 Page: 2          Date Filed: 07/29/2010
                                  No. 09-41087

      “This court reviews a district court’s dismissal under Rule 12(b)(6) de novo,
accepting all well-pleaded facts as true and viewing those facts in the light most
favorable to the plaintiffs.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338
(5th Cir. 2008) (internal quotation marks omitted). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct.
1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
      Jewell first challenges the district court’s denial of leave to amend his
complaint. Although the district court did not permit Jewell to amend his
complaint, he was provided an opportunity to plead his best case when he was
directed to respond to the defendants’ motion to dismiss. Bazrowx v. Scott, 136
F.3d 1053, 1054 (5th Cir. 1998); Jacquez v. Procunier, 801 F.2d 789, 790-93 (5th
Cir. 1986). This court’s review of the record, including the amended complaint
that Jewell attempted to file, indicates that the district court did not abuse its
discretion by denying leave to amend, because any amendment would have been
futile. See Martin’s Herend Imports, Inc. v. Diamond & Gem Trading United
States of America Co., 195 F.3d 765, 770-71 (5th Cir. 1999).
      Jewell’s allegations against Bell and Livingston are speculative,
conclusional, and fail to state a claim for § 1983 relief. See Farmer v. Brennan,
511 U.S. 825, 837 (1994); Babb v. Dorman, 33 F.3d 472, 476 (5th Cir. 1994);
Thompkins v. Belt, 828 F.2d 298, 304 & n.8 (5th Cir. 1987); Green v. McKaskle,
770 F.2d 445, 446-47 (5th Cir. 1985).         Jewell’s claims against Owens are
similarly speculative and therefore do not state a claim for relief. See Village of
Willowbrook v. Olech, 528 U.S. 562, 564 (2000); California Dep’t of Corr. v.
Morales, 514 U.S. 499, 508-09 (1995); Wallace v. Quarterman, 516 F.3d 351,
354-56 (5th Cir. 2008); Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997).
      Next, Jewell argues that he should have been allowed to appeal to the
district court from the magistrate judge’s decision to withdraw its order that he
amend his complaint. Although the district court did not provide reasons for

                                          2
   Case: 09-41087   Document: 00511188663 Page: 3        Date Filed: 07/29/2010
                                No. 09-41087

denying Jewell’s motions to amend, the district court nonetheless denied Jewell’s
motions when it denied all pending motions.       Thus, Jewell did appeal the
magistrate judge’s order to the district court, although he did not receive a
favorable result.
      Jewell also argues that the district court erred by denying him leave to
conduct discovery, yet he fails to explain how his discovery requests would have
impacted the determination that he failed to state a claim. He therefore has
failed to establish that the district court abused its discretion by denying his
discovery requests. See Williamson v. United States Dep’t of Agric., 815 F.2d
368, 382 (5th Cir. 1987).
      Finally, while Jewell asserts that the district court did not liberally
construe his pleadings, he fails to provide specific examples of how his
allegations were misconstrued. This argument does not reveal error in the
district court’s determination that dismissal was warranted.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                       3